In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated June 11, 1991, which, after a hearing, denied the petitioner’s request for parole, the appeal is from a judgment of the Supreme Court, Orange County (Barone, J.), dated August 14, 1992, which, inter alia, granted the petitioner’s request for a further hearing before the parole board.
Ordered that the appeal is dismissed, without costs or disbursements.
The petitioner has been released on parole. Therefore, the appeal has been rendered academic. Under the circumstances, we find that this case does not present a question that would warrant an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Roe v Wade, 410 US *684113, 125; Matter of Strafford v New York State Bd. of Parole, 130 AD2d 753; Matter of Griffin v Rodriguez, 187 AD2d 591; Matter of Stephens v New York State Div. of Parole, 135 AD2d 637). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.